Citation Nr: 1512800	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to An initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On the same day in February 2015 the Veteran submitted correspondence stating that he wished to withdraw his appeal for hearing loss and that he wished to file a new claim for an increased evaluation for hearing loss.  Looking at the entirety of the statements submitted by the Veteran, the Board interprets this correspondence as indicating that the Veteran did not actually intend to withdraw his claim, and that he still disagrees with the evaluation that he has been assigned and desires a compensable rating for hearing loss.  See E.F. v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA is obligated to liberally interpret communications from claimants); see also 38 C.F.R. § 20.204.  It appears that the Veteran may have thought that he needed a new claim to get a new examination.  In any event, in not withdrawing the appeal, the potential for an earlier effective date for any increase would be preserved.  The Veteran is free to withdraw the appeal at the RO in view of the action taken below if he deems that to be in his best interest.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record indicates that in March 2015 a new VA audiological examination was requested for the Veteran.  As the results of this examination will be directly relevant to the issue on appeal, the case must be remanded so that the examination results can be associated with the claims file and reviewed prior to readjudication.

The Board also notes that the Veteran has received treatment for hearing loss at the VA Long Beach Healthcare System.  Currently only treatment records from August 2005 and December 2008 have been associated with the claims file.  Any additional relevant treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Long Beach Healthcare System since August 2007 and the examination report from the VA audiological examination scheduled in March 2015.  If for some reason that examination was not conducted, a new examination should be conducted.  All records received should be associated with the claims file.

2.  After these records have been obtained, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




